TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-07-00129-CV


Daniel I. DeSilva, Appellant

v.

Smith & Newman Enterprises, Ltd., Co., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-05-003256, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties to this appeal have filed a Joint Motion to Dismiss Pursuant to Settlement. 
We grant their motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   April 25, 2007